DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-6 and 11-12 are rejected under 35 U.S.C. 103.
Claims 7-10 and 13 are objected to.
Claim Objections
Claims 1-3 and 6-9 are objected to because of the following informalities:  
In claims 1-3 and 6-9, please change “control” to control unit”.  
Appropriate correction is required.
Information Disclosure Statement
The information disclosure statement filed 07/06/2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no English language translations were provided for the lined through foreign patent documents.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hartinger et al. (US 2008/0036561), and further in view of Elsner et al. (US 2009/0144019).
Regarding claims 1 and 12, Hartinger teaches an electrical switching device (e.g. figures 10-11, paragraph [0126], electric switching device as shown in figures 10-12) comprising 
at least one input connection land (e.g. figures 10-11, paragraph [0129], upper current path L1-L3)
at least one output connection land (e.g. figures 10-11, paragraph [0129], lower current path L1-L3), and 
at least one connection member capable of switching between a closed position allowing an electric current to flow between the input and output connection lands (e.g. 
an open position preventing the flow of the electrical current between the input and output connection lands (e.g. figures 10-11, paragraphs [0130] and [0132], contact link 74 is in OFF position preventing the electric current to flow as shown in figure 10), and 
a control configured to estimate (e.g. figure 10, paragraph [0123], control unit 91), 
on the basis of at least one acceleration (e.g. paragraph [0035]), 
a duration of switching the connection member between the closed position and the open position (e.g. paragraph [0036], time detected include contact closing time) and to determine wear on the electrical switching device on the basis of at least the estimated switching duration (e.g. paragraphs [0035]-[0036] and [0056], determine remaining life of switching contracts which represents contract wear based on contact closing time).

    PNG
    media_image1.png
    651
    479
    media_image1.png
    Greyscale

However, Hartinger is silent with regard to the electrical switching device comprising an accelerometer capable of measuring at least one component of an acceleration of the electrical switching device when switching the connection member between the closed position and the open position.


    PNG
    media_image2.png
    658
    603
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hartinger by applying the teaching of Elsner to explicitly have the electrical switching device comprising an accelerometer capable of measuring at least one component of an acceleration of the electrical switching device when switching the connection member 
Regarding claim 2, combination of Hartinger and Elsner teaches wherein the control is configured to determine wear on the switching device if the switching duration is greater than or equal to a predetermined threshold (e.g. Hartinger, paragraphs [0120]-[0121]). 
Regarding claim 3, combination of Hartinger and Elsner teaches wherein the control is configured to verify if the determined wear is greater than a predetermined wear threshold and if so to generate a detection signal intended for a user of the electrical switching device (e.g. Hartinger, paragraph [0138], switching device is interrupted after predetermined time period has elapsed). 
Regarding claim 4, combination of Hartinger and Elsner teaches including a casing for electrically insulating the connection member from the exterior of the casing, the connection member being mobile relative to the casing between its open position and its closed position, and wherein the accelerometer is fastened to the casing (e.g. Elsner, figures 1 and 10, paragraph [0023], acceleration sensor 22 fastened to housing 10 of the switching device). 
Regarding claim 5, combination of Hartinger and Elsner teaches including a casing for electrically insulating the connection member from the exterior of the casing, the connection member being mobile relative to the casing between its open position and its closed position, and wherein the accelerometer is fastened to the connection 
Regarding claim 6, combination of Hartinger and Elsner teaches wherein the control is configured to detect, when the connection member switches between the closed position and the open position, a start of travel time and an end of travel time of the travel of the connection member and to estimate the switching duration on the basis of the detected start of travel and end of travel times (e.g. Hartinger, paragraph [0035]-[0036], contact closing time which is a time interval from start of closing contact to end of closing contact). 
Regarding claim 11, combination of Hartinger and Elsner teaches wherein the switching device is a contactor (e.g. Hartinger, figures 10-11, paragraphs [0020] and [0038], claim 39, switching device being a contactor).
Allowable Subject Matter
Claims 7-10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bataille et al. (US 2005/0104699) teaches an actuator used to move a movable bridge 30 to move contacts 31a and 31b to close position with contacts 41a and 41b .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. Z./
Examiner, Art Unit 2858



/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858